In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-20-00066-CV


                        IN THE INTEREST OF C.R.B., A CHILD

                          On Appeal from the 100th District Court
                                Collingsworth County, Texas
                  Trial Court No. 7598, Honorable Stuart Messer, Presiding

                                   February 21, 2020

                            MEMORANDUM OPINION
                     Before QUINN, C.J., and PARKER and DOSS, JJ.


      Appellant, Steve Reece Bowen has filed a motion seeking voluntary dismissal of

his appeal.   The Court finds the motion complies with the requirements of Rule of

Appellate Procedure 42.1(a)(1) and that granting the motion will not prevent any party

from seeking relief to which it would otherwise be entitled. As no decision of the Court

has been delivered to date, we grant the motion. The appeal is dismissed. Because the

motion does not address costs, costs will be taxed against Appellant. TEX. R. APP. P.

42.1(d). No motion for rehearing will be entertained and our mandate will issue forthwith.


                                                        Per Curiam